t c summary opinion united_states tax_court agnes t bosco petitioner v commissioner of internal revenue respondent docket no 15492-03s filed date agnes t bosco pro_se wendy s harris for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and the sec_6662 penalty in the amount of dollar_figure at trial petitioner conceded respondent’s determination of a sec_72 additional tax of dollar_figure for an early distribution from her qualified_retirement_plans the issues for decision are whether petitioner is entitled to a claimed deduction of dollar_figure for moving_expenses under sec_217 and whether petitioner is liable for the sec_6662 penalty some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was reno nevada during part of petitioner was employed by authentic fitness authentic fitness manufactured clothing under the speedo trade_name and was headquartered in california authentic fitness’s main warehouse was at reno nevada petitioner worked at the reno warehouse in the international shipping department petitioner had been employed by authentic fitness for slightly over years when in the company decided to move its warehouse operation to california petitioner and eight other employees transferred to the new location at irwindale california located just outside of los angeles in connection with the move authentic fitness agreed to pay the employees’ moving_expenses and pay for their temporary stay at an embassy suites hotel authentic fitness arranged for petitioner’s move and paid the expenses directly to the service providers petitioner stayed at an embassy suites hotel and worked in irwindale for months then the company filed for bankruptcy petitioner’s employment terminated and she received severance_pay petitioner then moved back to reno nevada at her own expense as a result of the bankruptcy warnaco became the surviving owner of the authentic fitness assets and business in connection with petitioner’s move and in accordance with the policies of her employer the following amounts were paid on petitioner’s behalf directly to the service providers the amounts paid_by authentic fitness were for moving personal belongings dollar_figure for lodging dollar_figure for meals dollar_figure for maintenance of former residence dollar_figure total amount_paid to third parties dollar_figure authentic fitness attributed the entire amount it paid to third parties as income to petitioner in addition authentic fitness paid directly to petitioner dollar_figure for what was identified as total_tax liability gross-up intended to compensate or reimburse petitioner for any federal and state income taxes that might be due on this additional income thus the dollar_figure paid to third-party providers and the dollar_figure paid directly to petitioner for anticipated state and federal income taxes totaled dollar_figure warnaco the surviving corporation issued to petitioner for the year a form_w-2 wage and tax statement in the amount of dollar_figure the amount was itemized on a separate schedule and included the wages paid to petitioner including overtime severance_pay and a bonus additionally the dollar_figure included dollar_figure for moving_expenses on the itemized schedule warnaco explained that the dollar_figure consisted of dollar_figure paid to third-party providers less the dollar_figure paid for the transportation of petitioner’s personal belongings to irwindale california and the dollar_figure paid to petitioner as a total_tax liability gross-up thus the dollar_figure paid_by authentic fitness was not included as income on the schedule provided to petitioner nor was that amount included as income on her form_w-2 a taxpayer may claim a deduction for moving_expenses paid_or_incurred in connection with beginning work at a new principal_place_of_work sec_217 moving_expenses include reasonable expenses_incurred in moving household goods and traveling including lodging from the former residence to the new residence the cost of meals incurred while traveling may not be deducted as moving_expenses sec_217 petitioner bears the burden_of_proof in substantiating all moving expense deductions sec_7491 rule a on her federal_income_tax return petitioner reported dollar_figure as wage income as noted earlier petitioner claimed a deduction of dollar_figure for moving_expenses all of which was disallowed in the notice_of_deficiency petitioner testified that the dollar_figure she claimed consisted of dollar_figure for transportation of her household goods and dollar_figure for traveling and lodging_expenses associated with the move under sec_217 a taxpayer may claim deductions only for moving_expenses reimbursed by the employer to the extent such expenses are included in gross_income 91_tc_110 affd without published opinion 886_f2d_442 d c cir as noted above the dollar_figure paid_by authentic fitness directly to the moving company was not included as income on the form_w-2 consequently petitioner is not entitled to a moving_expense_deduction for that item sec_132 provides that gross_income shall not include any fringe benefit which qualifies as a qualified moving_expenses reimbursement according to petitioner’s form_w-2 the cost to move petitioner’s household_items which would be a qualified moving expense was not included in the calculation of her gross_income in addition petitioner presented no evidence substantiating any expenses qualified or otherwise that would make up the dollar_figure portion of the dollar_figure claimed on her return as a moving_expense_deduction therefore respondent is sustained on that portion of the adjustment in the notice_of_deficiency the remaining portion of petitioner’s claimed moving_expense_deduction was dollar_figure for lodging_expenses which was as noted before disallowed by respondent the evidence at trial shows that dollar_figure of the amount claimed was for months of temporary lodging at an embassy suites hotel the form_w-2 issued to petitioner included dollar_figure for temporary lodging_expenses paid to the embassy suites by authentic fitness respondent disallowed that amount as a qualified moving expense the cost of temporary lodging does not qualify as a moving expense under sec_217 sec_217 provides for purposes of this section the term moving_expenses means only the reasonable expenses- a of moving household goods and personal effects from the former residence to the new residence and b of traveling including lodging from the former residence to the new place of residence such term shall not include any expenses for meals emphasis added petitioner’s stay at the embassy suites did not constitute lodging while traveling from the former residence to the new place of residence sec_217 petitioner resided at the embassy suites for months the hotel was located in the same vicinity as petitioner’s new place of work and during her stay petitioner worked full time for authentic fitness at the new location petitioner’s extended stay at the embassy suites while working at authentic fitness’s new location amounted to a new place of residence therefore petitioner was not entitled to deduct the dollar_figure paid to the embassy suites by authentic fitness authentic fitness included the dollar_figure it paid embassy suites as wages on petitioner’s form_w-2 and it also paid her an additional dollar_figure identified as total_tax liability gross- ups respondent argued that because petitioner received the additional payment from authentic fitness she was no longer entitled to a moving_expense_deduction the court disagrees petitioner did not receive a double tax_benefit because of the additional payment from authentic fitness nor did she lose her entitlement to a deduction merely because authentic fitness decided to term the payment total_tax liability gross-up the payment was the equivalent of a bonus paid in connection with her employment and thus constituted compensation_for services petitioner alleged she never received the additional dollar_figure labeled total_tax liability gross-up on authentic fitness’ employee relocation expenses worksheet and included on her form_w-2 the form_w-2 reflects she did receive the amount and the court accepts that as true moreover petitioner included the amount on her federal_income_tax return after receiving the worksheet from warnaco listing this payment rendered petitioner correctly included it as income on her federal tax_return had the cost of petitioner’s temporary lodging amounted to a qualified moving expense her entitlement to a deduction would not have been eliminated because authentic fitness paid her a bonus described as a total_tax liability gross-up therefore the payment to petitioner is income and that payment does not affect the character of the other_payments related to petitioner's move respondent determined a sec_6662 penalty against petitioner in the amount of dollar_figure sec_6662 provides for a 20-percent penalty for any underpayment to which the section applies respondent determined that sec_6662 applied to petitioner because petitioner was negligent or disregarded rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title disregard includes careless reckless or intentional disregard sec_6662 although respondent bears the burden of production under sec_7491 petitioner must still show she had reasonable_cause to believe her deduction was correct the court holds that petitioner was negligent in claiming part of her moving_expenses as deductible petitioner filed her federal_income_tax return on date she received a letter on or about date from warnaco explaining the items on her form_w-2 the expense worksheet provided by her employer clearly showed that the dollar_figure paid_by authentic fitness on her behalf to her moving company was not included in her wages on that basis and the basis that authentic fitness not petitioner paid the moving company directly petitioner had no reason to believe she was entitled to a deduction for that expense petitioner’s actions with respect to that portion of her deduction amount were unreasonable under sec_6662 and her actions are considered by the court to be careless reckless or intentional disregard the sec_6662 penalty is sustained with respect to that portion of the deduction concerning the remainder of her deduction petitioner did not act unreasonably although her stay at embassy suites was not deductible as a moving expense petitioner took reasonable steps to ensure it was petitioner consulted a tax planner when preparing her income_tax return and there is no evidence that she disregarded his advice petitioner had every reason to believe a professional tax planner would know what moving_expenses could be deducted under sec_217 petitioner was not unreasonable or negligent in relying on the tax planner's expert advice therefore the sec_6662 penalty only applies to dollar_figure of the understatement the record does not reflect whether petitioner showed the tax planner the expense worksheet from authentic fitness therefore it is not considered in determining whether petitioner acted reasonably with respect to sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
